United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 February 7, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-10639
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

WALTER ALBERTO MEJIA-RUIZ,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-34-ALL
                       --------------------

Before REAVLEY, JOLLY, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Walter Alberto

Mejia-Ruiz raises arguments that are foreclosed by Almendarez-

Torres v. United States, 523 U.S. 224, 235 (1998), which held

that 8 U.S.C. § 1326(b)(2) is a penalty provision and not a

separate criminal offense, and by United States v. Alonzo, 435

F.3d 551, 554 (5th Cir. 2006), which held that a sentence within

a properly calculated Guideline range is presumptively

reasonable.    The Government’s motion for summary affirmance is

GRANTED, and the judgment of the district court is AFFIRMED.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.